Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed over the prior art of record and in light of applicant’s arguments.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest a plurality of communication messages is communicated between a plurality of operational technology (OT) devices across a plurality of OT control layers of an OT environment by identifying, by the device and based on determining whether each communication message is the request message type or the response message type, at least one communication message pair, wherein a communication message pair, of the at least one communication message pair, comprises a request message and a response message that is a response to the request message; -2-PATENT U.S. Patent Application No. 16/809,255 Attorney Docket No. 0095-0602 determining, by the device, at least one communication status associated with the request message and the response message identifying at least one of: a match status, a time delay status, a warning or error status, or a length status; generating, by the device and based on identifying the at least one communication message pair, one or more communication entries, wherein a communication entry, of the one or more communication entries, includes respective message header information of the request message and the response message that comprise a communication message pair, and wherein the communication entry includes the at least one communication status; causing, by the device, the one or more communication entries to be stored in a second data structure; and causing, by the device and based on the one or more communication entries, one or more actions to be performed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.